UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Guaranty Federal Bancshares, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 40108P101 (CUSIP Number) Shaun A. Burke, President and CEO Guaranty Federal Bancshares, Inc. 1341 West Battlefield Springfield, Missouri 65807 (417) 520-4333 Craig A. Adoor, Esq. Husch Blackwell LLP 190 Carondelet Plaza, Suite 600 St. Louis, Missouri 63105 (314) 480-1500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 31, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13D-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP NO.40108P101 1. Name of Reporting Person. IRS Identification Number of Above Person(Entities Only). PIZZA VENTURES, INC. IRS IDENTIFICATION NO.:43-1403622 2. Check the Appropriate Box if a Member of a Group: (a) If any of the shares beneficially owned by a reporting person are held as a member of a group and the membership is expressly affirmed, please check.o (b) If the reporting person disclaims membership in a group or describes a relationship with other person but does not affirm the existence of a group, please check.o(Unless it is a joint filing pursuant to Rule 13d-1(k)(1), in which case, it may not be necessary to check this 2(b)). 3. SEC Use Only. 4. Source of Funds.WC 5. Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e).o 6. Citizenship or place of organization.Missouri Number of Shares Beneficially owned by each reporting person with: 7.
